DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 8/5/2022, wherein: 
Claims 1, 2, 8, 9, 15, 16, and 25 are amended; 
Claims 26-28 are new; 
Claims 3-7, 10-14, and 17-24 remain as original or previously presented; and 
Claims 1-28 are currently pending and have been examined.  

Allowable Subject Matter
Claims 1-28 are allowed.

The following is an examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC § 101.
The claims recite an abstract idea of creating multiple transfers to different accounts.  The claimed limitations cover Certain Methods of Organizing Human Activity such as commercial or legal interactions.  Under Step 2A, Prong 2, the claimed invention has been deemed to recite limitations that integrate the abstract idea into a practical application.  The steps in independent claims 1, 8, and 15 for “creating a merchant platform account at the payment system; prior to receiving a single charge directly from a user device of a customer by the merchant platform account, creating the single charge from the customer at the merchant platform account using a common specified transfer group parameter; creating multiple transfers from the merchant platform account to different connected accounts using parameters that include a token, a secret key of a merchant platform and the common specified transfer group parameter, wherein the single charge and the multiple transfers are identified by the common specified transfer group parameter and linked together for tracking a service associated with the single charge and the multiple transfers, wherein the token is generated using payment information from the customer, and wherein the multiple transfers are each to transfer a sub-portion of proceeds associated with the single charge from the customer to each of the different connected accounts; receiving, by the merchant platform account at the payment system, an order directly from the user device of the customer, the single charge being associated with the order; in response to determining that the secret key is valid and is associated with the merchant platform that is associated with the token, performing the single charge from the customer to the merchant platform account using the token and the secret key of the merchant platform; and electronically transmitting each of the multiple transfers from the merchant platform account to each of the different connected accounts to perform the service associated with the single charge and the multiple transfers” are limitations, which when considered as an ordered combination, integrates the method of organizing human activity into a practical application. 
Specifically, the claimed limitations of the independent claims address technical problems of current third party payment systems which do not allow a merchant to create a charge within their merchant platform account and separately transfer funds to multiple different connected accounts to pay independent professionals/agents for purchase of products, delivery of products, and services provided on behalf of the merchant.  The claimed limitations resolve the technical problem by providing an improvement in payment systems that: allows multiple charges and transfers flowing in both directions, increases observability of charges and transfers made on third party merchant platforms, and allows tracking of the charges and related multiple transfers for each order (see specification paras. 0008-0010, 0014-0016, 00101-00106).  Additionally, the elements in the amended independent claims for “creating the single charge from the customer at the merchant platform account using a common specified transfer group parameter, creating multiple transfers from the merchant platform account to different connected accounts using parameters that include a token, a secret key of a merchant platform and the common specified transfer group parameter, wherein the single charge and the multiple transfers are identified by the common specified transfer group parameter and linked together for tracking a service associated with the single charge and the multiple transfers, wherein the token is generated using payment information from the customer; in response to determining that the secret key is valid and is associated with the merchant platform that is associated with the token, performing the single charge from the customer to the merchant platform account using the token and the secret key of the merchant platform; and electronically transmitting each of the multiple transfers from the merchant platform account to each of the different connected accounts to perform the service associated with the single charge and the multiple transfers”, as an ordered combination, are not well-understood, routine, conventional activities.  
For these reasons, independent claims 1, 8, and 15 are deemed patent eligible under 35 USC 101.  Dependent claims 2-7, 9-14, and 16-28 are deemed patent eligible by virtue of dependency on a patent eligible claim.

The following is an examiner’s statement of reasons for allowable subject matter of independent clams 1, 8, and 15 over prior art.
The closest prior art of record is US 8,700,525 B1 to Rafferty et al. (hereinafter referred to as Rafferty), US 9,805,385 to Soon-Shiong (hereinafter referred to as Soon-Shiong), US 7,726,561 to Katyal et al. (hereinafter Katyal), and US 2013/0117185 A1 to Collison et al. (hereinafter Collison).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 8, and 15.  For independent claim 1, the prior art of Rafferty, Soon-Shiong, Katyal, and Collison specifically do not disclose: “creating the single charge from the customer at the merchant platform account using a common specified transfer group parameter, creating multiple transfers from the merchant platform account to different connected accounts using parameters that include a token, a secret key of the merchant platform and the common specified transfer group parameter, wherein the single charge and the multiple transfers are identified by the common specified transfer group parameter and linked together for tracking a service associated with the single charge and the multiple transfers, wherein the token is generated using payment information from the customer, in response to determining that the secret key is valid and is associated with the merchant platform that is associated with the token, performing the single charge from the customer to the merchant platform account using the token and the secret key of the merchant platform”.  Similar reasoning and rationale apply to the other independent claims 8 and 15.  Dependent claims 2-7, 9-14, and 16-28 are allowable over the prior art by virtue of their dependency on an allowed claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Korosec et al. (US 2011/0106668) teaches receiving a payment amount from a client device and splitting the payment amount to one or more receivers.
Miyamoto (US 2022/0261772) teaches a tokenized data having split payment instructions for multiple accounts in a chain transaction.
Bishop et al. (US 8,458,086) teaches allocating partial payment of a transaction amount using and allocation rule.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        9/1/2022